DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 and 9/12/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (Foreign Patent Document No.: CN 103944297 A) in view of Kanamaru et al. (US Patent No.: 4339873) and Bailey et al. (US Patent No.: 5986366).
For claim 1, Fujikawa et al. disclose the claimed invention of a rotor for an electric machine (see attached translation of Fujikawa et al., paragraph [0039]), having a laminated core (see figures 1-3), which is arranged on a shaft (reference numeral 10) and provided with magnets (reference numeral 22, see figures 1-3), comprising: multiple individual adjoining plates pushed onto a shaft or of partial laminated cores (reference numerals 30, 31) with multiple plates (reference numeral 20) having a central borehole (reference numeral 23) accommodating the shaft (reference numeral 10, see figures 1-3), wherein at least a part of the plates or partial laminated cores (reference numerals 30, 31) are pushed onto the shaft (reference numeral 10) with the plates or partial laminated cores stacked adjacent to each other in an axial direct of the shaft (see figures 2, 3), at least one plate or partial laminated core (reference numerals 30, 31) being circumferentially offset from an axially adjacent plate or partial laminated core (reference numerals 30, 31) by a predetermined rotation angle (see attached translation of Fujikawa et al., Description, paragraph [0042]), wherein every plate or partial laminated core (reference numerals 30, 31) includes multiple coolant passages (reference numerals 26, 28) arranged distributed around the center of the borehole (reference numeral 23, see figure 1), wherein the angle offset of two adjacent coolant passages (reference numerals 26, 28) corresponds to the rotation angle (see figures 1-3, and attached translation of Fujikawa et al., Description, paragraph [0042]).  Fujikawa et al. however do not specifically disclose each borehole comprising an internal toothing, pushed onto an external toothing of the shaft; wherein the angle offset also corresponds to an angle offset of the internal toothing.  
Kanamaru et al. disclose an internal toothing (reference numerals 8, 9) for a borehole (see figures 8-10), being attached to the external toothing (reference numeral 4) of a shaft (see figures 8-10), and Bailey et al. disclose laminations (reference numeral 32) being circumferentially offset by an angle (see figures 1, 4, 5) with internal toothing components (reference numeral 36) also being offset by the same angle (see figures 1, 4, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal toothing for the borehole and the external toothing for the shaft as disclosed by Kanamaru et al. and also have the angle offset for the internal toothing as disclosed by Bailey et al. for the borehole and shaft of Fujikawa et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 4, Fujikawa et al. in view of Kanamaru et al. and Bailey et al. disclose the claimed invention except for the coolant passages being arranged in radial extension of valleys between two teeth of the internal toothing and being open toward the borehole.  Bailey et al. further disclose the coolant passages (reference numeral 46, figure 1, also see column 4, lines 1-4) being arranged in radial extension of valleys between two teeth (reference numerals 36, 44) of the internal toothing (see figures 1, 3) and being open toward the borehole (center of laminations 32, see figures 1 and 3-5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant passages being arranged in radial extension of valleys between two teeth of the internal toothing and being open toward the borehole as disclosed by Bailey et al. for the coolant passages of Fujikawa et al. in view of Kanamaru et al. and Bailey et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 5, the coolant passages of Fujikawa et al. (reference numerals 26, 28) can be considered to be closed passages (see figure 1), i.e. the coolant passages are closed passages.  
For claim 7, Fujikawa et al. disclose the claimed invention comprising a rotor for an electric machine (see attached translation of Fujikawa et al., paragraph [0039]), having a laminated core (see figures 1-3), which is arranged on a shaft (reference numeral 10) and provided with magnets (reference numeral 22, see figures 1-3), consisting of multiple individual adjoining plates pushed onto a shaft or of partial laminated cores (reference numerals 30, 31) consisting of multiple plates (reference numeral 20) having a central borehole (reference numeral 23) accommodating the shaft (reference numeral 10, see figures 1, 2), wherein at least a part of the plates or partial laminated cores (reference numerals 30, 31) are pushed onto the shaft (reference numeral 10) with the plates or partial laminated cores stacked adjacent to each other in an axial direct of the shaft (see figures 2, 3), at least one plate or partial laminated core (reference numerals 30, 31) being circumferentially offset from an axially adjacent plate or partial laminated core by a predetermined rotation angle (see attached translation of Fujikawa et al., Description, paragraph [0042]), wherein every plate or partial laminated core (reference numerals 30, 31) comprises multiple coolant passages (reference numerals 26, 28) arranged distributed around the center of the borehole (reference numeral 23, see figure 1), wherein the angle offset of two adjacent coolant passages (reference numerals 26, 28) corresponds to the rotation angle (see figures 1-3, and attached translation of Fujikawa et al., Description, paragraph [0042]).  Fujikawa et al. however do not specifically disclose each borehole comprising an internal toothing, pushed onto an external toothing of the shaft; wherein the angle offset also corresponds to an angle offset of the internal toothing.  
Kanamaru et al. disclose an internal toothing (reference numerals 8, 9) for a borehole (see figures 8-10), being attached to the external toothing (reference numeral 4) of a shaft (see figures 8-10), and Bailey et al. disclose laminations (reference numeral 32) being circumferentially offset by an angle (see figures 1, 4, 5) with internal toothing components (reference numeral 36) also being offset by the same angle (see figures 1, 4, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal toothing for the borehole and the external toothing for the shaft as disclosed by Kanamaru et al. and also have the angle offset for the internal toothing as disclosed by Bailey et al. for the borehole and shaft of Fujikawa et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. in view of Kanamaru et al. and Bailey et al. as applied to claim 1 above, and further in view of Howard et al. (US Patent Application Pub. No.: US 2007/0120429 A1).
For claim 6, Fujikawa et al. in view of Kanamaru et al. and Bailey et al. disclose the claimed invention except for the coolant passages being stamped. Having the rotor being stamped is a known skill in the art as exhibited by Howard et al. (see paragraph [0026]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stamp the rotor as disclosed by Howard et al. for the coolant passages of Fujikawa et al. in view of Kanamaru et al. and Bailey et al. for predictably providing desirable configuration for facilitating the cooling function for the device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834